ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 5, 2021 and February 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Arguments
Applicant’s submitted Amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed August 13, 2020. 

Reasons for Allowance
Claims 1 - 20 are allowed in light of the Applicant's response filed on February 12, 2020. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of the video encoding apparatus and method. 
The closest prior art Sun et al. (US 2017/0019677 A1) does not disclose the claimed element, “select a first set of bins which have a highest pixel count among a first plurality of bins of a first histogram, wherein the first histogram is calculated based on a first number of bits of a given pixel component of pixels of a block, wherein the first number of bits is less than a total .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2489